FILED
                             NOT FOR PUBLICATION                               SEP 02 2011

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DINESH KHANNA; et al.,                           No. 08-73020

              Petitioners,                       Agency Nos. A095-459-567
                                                             A095-459-568
  v.                                                         A095-459-569

ERIC H. HOLDER, Jr., Attorney General,
                                                 MEMORANDUM*
              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted August 31, 2011**
                                Pasadena, California

Before: ALARCÓN, O’SCANNLAIN, and SILVERMAN, Circuit Judges.

       Dinesh Khanna, his wife, and his son, citizens of India, petition for review of

the Board of Immigration Appeals’ dismissal of their appeal from an immigration

judge’s order denying their applications for adjustment under Section 245(i) of the

Immigration and Nationality Act, 8 U.S.C. § 1255(i). Petitioners contend that the

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency erred in ruling that Dinesh Khanna failed to meet his burden of establishing

that the April 2, 2001 application for alien employment certification filed on his

behalf was “‘approvable when filed’ within the meaning of 8 C.F.R. § 1245.10(a).”

We have jurisdiction under 8 U.S.C. § 1252, and we deny the petition. The BIA’s

determination that the application for alien employment certification filed on

Khanna’s behalf was not meritorious in fact or approvable when filed is consistent

with the agency’s interpretation of the implementing regulations for eligibility to

be “grandfathered” under Section 245(i), Matter of Riero, 24 I. & N. Dec. 267,

268-69 (BIA 2007), and is supported by substantial evidence.

      PETITION FOR REVIEW DENIED.




                                          2